COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00105-CV


Donnie R. Martinek d/b/a Martinek          §    From the 235th District Court
Grain & Bins, Inc., Martinek
Trucking, and F.U. Enterprises a/k/a       §    of Cooke County (CV88-344)
F.U.E.
                                           §    May 27, 2016
v.

Robert Neal Schluter, N & M                §    Opinion by Justice Meier
Schluter Family Limited Partnership,
and RN & MK, Inc.                          §    Concurrence by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Appellants Donnie R. Martinek d/b/a Martinek

Grain & Bins, Inc., Martinek Trucking, and F.U. Enterprises a/k/a F.U.E. shall pay

all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bill Meier
                                         Justice Bill Meier